596 S.W.2d 502 (1979)
FANTASTIC HOMES, INC., Petitioner,
v.
Raymond Burly COMBS et al., Respondents.
No. B-8761.
Supreme Court of Texas.
October 17, 1979.
Thompson & Knight, Molly Steele Bishop, Dallas, for petitioner.
Ted B. Lyon, Jr., Mesquite, for respondents.
PER CURIAM.
The trial court granted a take-nothing summary judgment against petitioners in their suit to recover damages from respondent under the Deceptive Trade Practices Act, section 17.41, et seq., Tex.Bus. & Com. Code Ann. The court of civil appeals reversed this judgment and remanded the cause to the trial court for further proceedings. 584 S.W.2d 340.
We agree with the holding of the court of civil appeals that a non-movant needs no answer or response to a motion for summary judgment in order to urge on appeal that the movant's proof was insufficient to establish as a matter of law the specific grounds relied on by the movant. City of Houston v. Clear Creek Basin Authority, ___ S.W.2d ___, 23 Tex.Sup.Ct.J. 7 (Oct. 6, 1979).
The question as to whether intent to deceive is required to establish a cause of action under sections 17.46(a) and 17.50(a)(3) of the Deceptive Trade Practices Act was not properly brought before this Court. We, therefore, reserve judgment as to the correctness of that portion of the court of civil appeals' opinion. The petitioner's application for writ of error is Refused, No Reversible Error.